10
11
12
13
14
15
16
17
18
19
20
21
22
23

24

 

 

Case 2:19-cv-00589-JLR Document 7-1 Filed 06/20/19 Page 1 of 2

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

CHRISTOPHER M. TAYLOR,
Plaintiff,
Vv.

PIERCE COUNTY ARMY, AIR
FORCE MARINES,

Defendant.

 

 

AT TACOMA

CASE NO, 2:19-cv-00589-JLR-JRC

ORDER ADOPTING REPORT AND
RECOMMENDATION

The Court, having reviewed the Report and Recommendation of Magistrate Judge J.

Richard Creatura, any objections to the Report and Recommendation, and the remaining record,

does hereby find and ORDER:

(1} The Report. and Recommendation is ADOPTED.

(2)  Defendant’s motion to dismiss (Dkt. 4) is GRANTED,

(3) =‘ Plaintifi’s claims are DISMISSED WITHOUT PREJUDICE,

Hf
Hf

Hf

ORDER ADOPTING REPORT AND
RECOMMENDATION - |

 

 
10

11

12

13

14

15:

16

17

18

19 |

20

21

a2

23

24 |

 

 

Case 2:19-cv-00589-JLR Document 7-1 Filed 06/20/19 Page 2 of 2

The Clerk shall send copies of this Order to plaintiff and to Magistrate Judge Creatura.

IT IS SO ORDERED,

DATED this % Luks 20% (
, \
| \

JAMES L. ROBART
United States District Judge

ORDER ADOPTING REPORT AND
RECOMMENDATION -2

 

 
